 ‘.CJA 20 APPOINTMENTOF AND AUTHORITY TO PAYCOURT-APPOINTED COUNSEL (Re’                                                         203)
L CIR 01ST/DIV. CODE       2 PERSON REPRESENTED                                                                                                             VOUCHER NUMBER
                            KYLE D. McLEAN
3. MAG. DKT:DEF NUMBER                                        4 01ST DKT/DEF.NUMBER                                 5. APPEAl-S DKT DEE NUMBER                                    6. OTHER DKT. NUMBER
                                                               CR.: 19-693-BRM-03
7.       IN CASEMATTER OF             (Cisc .V,imei           S PAYNIEN F CATEGORY                                  9. rIPE PERSON REPRESENTED                                    ‘0 REPRESENTAIION TYPI’
                                                                Felony             Pellv O[lense                    2 Adult Defend,mt      D A’,7ella,st                                    See   !,i-loitii/a,rsi

     USA v             ELLIS et al
                                                                Nlisdeineanor   Th Oihrr                                Jjser-1c Derertkn: fl Arellee                             CC
         OFFENSEiSi CHARGED Eec F S Cede. T:ile & Serewsi II more- than esse                   ofleitic fit   hip   ti/i   es,   isp’,- .aII,hh,s ci   urged aeco,dI.ic      to serene -rI

     18:1349               Health    Care      Fraud


12          .OR’sEY’SNAMF’F,iss.\uui,,u t!IL.isrV.,niei,;c)u,d5,t.suns-cuiisi;,                                     13 U0LR:’URDER
          AND MAILING ADDRESS                                                                                        20 Appointing Counse                                               C     Co-CDunscl
     F ran k P A r I eo                                                                                                F Subs For Federal Defender                                E R Subs For Retained .AIlorjev
                                                                                                                                                                                  C I Standby Counsel
                       .

                                                                                                                     C P Subs For I’anel Anornev
     622 Eagle RockAve                                                                                                                                                                                   -




     West Orange, NJ 07052                                                                                          Pcor AItnnlry,.Nelii/
                                                                                                                       ArIse erinre at Dc ice:
                                                                                                                      C Becaiisehie abut c-turned aersor. represenied has test: ed under o,st’i or he,. sihcns’use
          Tceriionc Nturniter                                 (973) 7368660                                         sci:stied :5:5 F our: 5 bet ,F.el :5 Oranelev unable ‘0 CiTT0 cerin,el .a::d 1: does
                                                                                                                    r.o gush to waite Co nie/ ar breause lb-c ir)sI- oFJce o rec1tine. the ace trIes’ hose
 4.       NAME AND MA:L:NK; ADDRESS OF LA\V FIRM ‘t)nii                     2,ci0tj5r.   ,nsrruu suon.,l            na:r.e altreors :n Item I’         --         ‘               a thu. ease. OR
                                                                                                                                                                                    ‘   ‘




                                                                                                                      Th Other (Ste ‘sues’
     Frank          P. Arleo, Esq.
     Arleo          & Donahue
     622           Eagle Rock Ave
     West Orange,                  NJ 07052                                                                                                10/9/2019
                                                                                                                                     Date of Order                              Nune Pro Tune D;ite
                                                                                                                    R epa’ mm, or partial repayment ordered Boos lie person represented for his sen ice ai                           it use
                                                                                                                    a tpoi n lore nt-     C V ES     C NO
                                  CLAIM FOR SERVICES AND EXPENSES                                                                                                       FOR COURT USE ONLY
                                                                                                                             tOTAL                          MATII TECIL                 MATH TECH.
           CATEGORIES (.ioarh (rein talon ofsen’ieeaueirh dares)                               HOURS                                                                                                                           N
                                                                                                                                                                                                                        s\DD3ç5:AL
                                                                                                                            AMOUNT                           ADJUSTED                    ADJUSTED
                                                                                              CLAIMED
                                                                                                                            CLAIMED                           HOURS                      AMOUNT
IS.        a   -   Arraiutnnsenta nd-or Plea                                                                                       0.00                                                         0.00
           h. Bail and Detenlion I lesrings                                                                                               000                                                          000
           e. Motion Hearings                                                                                                             0.00                                                         0.00
           d. Trial                                                                                                                       000                                                          0.00
           n  Sentencing Hearings                                                                                                         000                                                          0.00
           1/ Revocation Hearinos                                                                                                         0.00                                                         0.00
           g  Appeals Court                                                                                                               000                                                          0.00
           5. Otlter (Spe’t’il I’ Oil addi iu,noi shure’rss                                                                               0.00                                                         0,00
           (RATE PER FlOUR S                                       )  TOTALS:                              0-00                           0.00                         0.00                            0.00
16,        a. Inure iews and Conferences                                                                                                  0.00                                                         QUO
           F Obtaining and res ts”vi no records                                                                                           000
           c Lestal research and brief svrLti no                                                                                          0.00                                                         U.U
           .1 Tiaseli:me                                                                                                                  0.00                                                         0.00
           e. InvesT gal ye and other svor ec;ss’ob as ,afuhnaiuiu I slirerni                                                             0.00                                                         0.00
             RATE PER FJOIJRS                                       1 TOTALS,                              0,00                           0.00                         0.00                            0.00
     F     Trssel Espenses ulndeing parhing nn’aO. ins’, ‘ass: crc)
 Is’.      Other Es penner (other than, en(at’’ I,, tact’s si’s, ire
GRAND TOTALS (CLAIMED AND ADJUSTED):                                                                                                      000                                                          0.00
IS. CERTIFICATIONO1A1JUR\F’i PA\ EE FORTHE PERIOD OESERV:CE                                                           lB API’OINTMENTTERSIINATION DATE                                               21. CASE DISPOSITION
                                                                                                                         IF OTHER THAN CASE COMPLEJ:ON
          FROM:                                                   10:
21 ClAIM STATUS                                  [ma I tOni eni           0 I,sierirn Pa’ment Numbur                                                           E Supp’enaeata Pavtisei’i
          Hate von peev:cusls applied 0 lie eon Or compensation anti rr reitnsburse:nse’:i for this     E YES               : ‘0              ICes, were scu ,a:d7                            Z YES                  Net
          Other ibm from mine Court. has e on. or sr cur nr.owlecge irma anyone ese. reeL i ed pro dent (i-li,ltls ii”.. loin ii fir, thus go! ,rdaes fret:; an’. e•r:-,er                  source   ni eolirec li:’,      .5 Iris
          repi’esentaCrr.? 0 YES          C NO          If ‘es, give deiafs cr1 addi tonal sheds.
          I sin ear or affirm the truth or correcmens of the abort statements.
          S:ena1uee of Attorney                                                                                                                                       Dame

                                                                   APPROVED FOR PAYMENT                                —    COURT USE ONLY
23. IN COURTCOSIP                                14 OUT OF COURTCOMP,              25 TRAVEL EXPENSES                        hr OTHER EXPENSES                                    27 TOTAL “CIT. APPR (‘ERT
                                                                                                                                                                                   $0.00
lx. SIGNATURE OF THE PRESIDING JUDGE                                                                                             DATE                                              2sa. JUDGE COD,:

29. IN COURT COMP                                3D. OUTOFCOURTCOMIA               JI. TRAVEL EXPENSES                       32 amER EXPENSES                                      31 TO’EAI,AMT APPROVED
                                                                                                                                                                                   $0.00
34. SIGNATURE OF CHIEF JLIDGE. COURT OF APPEALS (OR DELEGATE) Paunnens appsvuu’ul                                            DATE                                                  34;. JUDGE CODE
    in excess 0/ the sisiiiuioi7’ isll(ç/f,/.j assault
